t c no united_states tax_court robert w and janet l carlson petitioners v commissioner of internal revenue respondent docket nos filed date p is a shareholder of a an s_corporation a is engaged in the business of selling residential timeshare units to individuals on an installment basis a elected under sec_453 a i r c to report installment_sale income under the installment_method p in his capacity as a shareholder paid additional tax equal to the interest on the amount of tax deferred as a result of a's use of the installment_method as required under sec_453 a i r c pursuant to sec_453 c ps deducted the payment as interest on their joint federal_income_tax returns for and r disallowed the interest deductions in full on the basis that the interest constituted nondeductible personal_interest under sec_163 h a i r c and sec_1_163-9t b temporary income_tax regs fed reg date held ps may not deduct the sec_453 a i r c interest on the tax incurred by p on installment_sales of timeshares by a because the interest is not properly allocable to a trade_or_business of p see sec_163 h a i r c john a sanders for petitioners william r mccants for respondent opinion nims judge in these consolidated cases respondent determined the following deficiencies with respect to petitioners' federal income taxes year deficiency dollar_figure big_number big_number unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar the sole issue for decision is the deductibility of interest_paid by robert w carlson petitioner an s_corporation shareholder pursuant to an election under sec_453 a relating to installment_sales of timeshares and residential lots this case was submitted with fully stipulated facts under rule the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in freeport grand bahama bahamas when they filed their petitions background petitioner formed aqua sun investments inc aqua sun as a florida corporation in petitioner was the president and sole shareholder of aqua sun from through in petitioner's son acquired a percent equity_interest in aqua sun reducing petitioner's ownership percentage to percent aqua sun was an s_corporation during the years at issue during that time aqua sun's primary business was the development construction and sale of residential timeshare units to individuals agua sun's timeshare development activities have involved both the acquisition and the renovation of existing buildings as well as the construction of new facilities all of agua sun's timeshare developments are located in either ormond beach daytona beach st petersburg or kissimmee florida during the years in issue aqua sun in the ordinary course of its business sold residential timeshare units to individuals on an installment basis whereby the sales_price of a unit was to be paid in installments over a specified period of time aqua sun elected to report the income from the installment_sales using the installment_method as permitted under sec_453 b during each year at issue petitioner in his capacity as a shareholder paid an additional tax equal to the interest on the tax deferred as a result of aqua sun's election of the installment_method the amount of interest was determined with reference to petitioners' tax_liability for the previous tax_year so that the interest_paid in and related to petitioners' federal_income_tax liability on aqua sun's installment_sales of timeshare units as reported on petitioners' returns for and respectively petitioners computed the interest on the deferred_tax_liability in accordance with sec_453 b and reported the interest as a business deduction on schedule e part ii of form sec_1040 for and in the following amounts year interest_paid dollar_figure big_number big_number big_number in the notices of deficiency respondent disallowed petitioners’ interest deductions in full because petitioners had failed to establish that said interest payments were allowable business_interest expense deductions discussion as stated the sole issue for decision is whether petitioners may deduct interest which they paid pursuant to an election under sec_453 b relating to installment_sales of timeshares and residential lots under sec_453 a an installment_sale of real_property held_for_sale to customers in the ordinary course of business is ineligible for installment_sale treatment since the sale is treated as a dealer_disposition as defined in sec_453 b dispositions of timeshares and residential lots are excepted from the dealer_disposition definition however if the taxpayer elects to have paragraph of sec_453 apply to any installment_obligations which arise from such dispositions there are conditions attached to the privilege of exercising the election the only significant condition for purposes of this case being the following the taxpayer must agree to pay an additional tax taken into account under sec_453 c as interest_paid or accrued during the taxable_year the parties stipulated that there is no dispute that aqua sun was in the business of selling residential timeshare units and was entitled to report income from its residential timeshare sales using the installment_method and there is no dispute concerning the amount of interest that petitioner was required to pay under sec_453 petitioners do not deny that the business of selling timeshares was conducted by aqua sun and not by petitioner they say in their opening brief that the sec_453 c interest_paid by petitioner arises out of and relates directly and exclusively to the taxes imposed on petitioners as a result of the trade_or_business activities of aqua sun they thus appear to be arguing that agua sun's trade_or_business is to be imputed to petitioner having made this connection petitioners go on to argue that the interest that petitioner paid falls within the personal_interest exception contained in sec_163 h a that section provides that personal_interest does not include interest_paid or accrued on indebtedness properly allocable to a trade_or_business other than the trade_or_business of performing services as an employee petitioners must get over one more hurdle in order to prevail namely the provisions of sec_1_163-9t b temporary income_tax regs fed reg date this section of the temporary regulations provides that personal_interest includes interest_paid under what was formerly sec_453c b and is now sec_453 c ie interest_paid on the tax deferred by reason of the installment_sale of timeshares and residential lots petitioners argue that this regulation is invalid respondent argues that the interest_paid by petitioner as a shareholder of an s_corporation pursuant to sec_453 is nondeductible personal_interest under sec_163 we agree with respondent because whether or not sec_453 interest can ever be deemed properly allocable to a trade_or_business under the exception to personal_interest treatment contained in sec_163 a the trade_or_business in this case was that of aqua sun and not that of petitioners s_corporations and partnerships among certain other entities are commonly known as passthrough entities in 410_us_441 the supreme court noted that while the partnership itself pays no taxes it must report the income it generates for this purpose the partnership is regarded as an independently recognizable entity emphasis added the partnership is thereafter treated as an agent or conduit through which the income passes i e as a passthrough_entity but nevertheless a freestanding entity see id under sec_1366 relating to pass-thru of items to shareholders and specifically subsection a nonseparately_computed_income_or_loss of an s_corporation is defined as gross_income minus the deductions allowed to the corporation under chapter of the internal_revenue_code thus for example assuming aqua sun were entitled to a deduction for interest on an indebtedness incurred to finance the construction of timeshares aqua sun's gross_income would be reduced by the amount of the deduction before the passthrough to petitioner the interest which petitioners seek to deduct as a trade_or_business expense is not an item which passes through from aqua sun to petitioner since the tax on which the interest must be paid is not imposed on aqua sun but directly on petitioner sec_163 provides that in the case of a taxpayer other than a corporation no deduction is allowed for personal_interest among other things personal_interest is defined as any interest allowable as a deduction under chapter of the internal_revenue_code other than as we have said interest_paid or accrued on indebtedness allocable to a trade_or_business sec_163 a the quoted language was substituted for interest_paid or accrued on indebtedness incurred or continued in connection with the conduct_of_a_trade_or_business by the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 sec c 102_stat_3342 petitioners argue that while the previous language may have referred to a trade_or_business of the taxpayer the new language broadens the scope of sec_163 h a to include any trade_or_business which in this case can include a trade_or_business of aqua sun petitioners attempt to distinguish true v united_states aftr 2d ustc par big_number d wyo affd without published opinion 35_f3d_574 10th cir relied upon by respondent on brief petitioners acknowledge true's holding that interest_paid by an individual shareholder of an s_corporation on a tax_deficiency attributable to the business of the s_corporation is not deductible by the shareholder under sec_62 as a trade_or_business expense which must be attributable to a trade_or_business of the taxpayer in true the district_court held that the interest was not an allowable trade_or_business deduction because the s corporation's business activities were not attributed to the shareholders for purposes of sec_62 petitioners argue that true v united_states supra dealt with tax years prior to the enactment of present sec_163 consequently petitioners say the holding in true has nothing to do with whether such interest_expense is properly allocable to a trade_or_business under sec_163 a unlike sec_62 which requires the trade_or_business to be conducted by the taxpayer petitioners contend that sec_163 h a merely requires that interest be properly allocable to a trade_or_business in order for it to constitute deductible business_interest in petitioners' view nothing in sec_163 h a requires the interest to be paid_by the taxpayer conducting the trade_or_business petitioners seek to bootstrap deductibility of their interest_expense by analogizing their interest_expense to interest on debt incurred to acquire or increase an interest ina passthrough_entity citing a temporary_regulation and several irs notices referring to rules for allocating interest_expense for purposes of applying sec_469 the passive loss limitation and d and h the nonbusiness interest limitations sec_1_163-8t temporary income_tax regs fed reg date provides manner of allocation in general interest_expense on a debt is allocated in the same manner as the debt to which such interest_expense relates is allocated debt is allocated by tracing disbursements of the debt proceeds to specific expenditures this section prescribes rules for tracing debt proceeds to specific expenditures however sec_1_163-8t of the same regulations cross-- refers to paragraph b for definitions paragraph b defines trade_or_business_expenditure as an expenditure in connection with the conduct of any trade_or_business other than the trade_or_business of performing services as an employee thus if debt proceeds are allocated by the passthrough_entity to a trade_or_business expense the interest on the debt is similarly allocated in the case before us however no proceeds of debt incurred by aqua sun have been allocated by aqua sun to its trade_or_business so allocation rules are not germane to petitioners' position here as a final argument petitioners seek to have us declare invalid sec_1_163-9t b temporary income_tax regs fed reg date this provision reads as follows interest relating to taxes--- i in general except as provided in paragraph b of this section personal_interest includes interest---- b paid under sec_453c b now sec_453 interest on deferred tax resulting from certain installment_sales and sec_1291 c interest on deferred tax attributable to passive foreign investment companies or petitioners’ challenge to the validity of this regulation is mooted by our holding that the interest_paid by petitioner pursuant to sec_453 1s not paid_or_incurred in a trade_or_business of petitioner so that regardless of the validity or invalidity of the regulation we need not consider the merits of petitioners’ argument in sum we hold that petitioners may not deduct the sec_453 a interest on the tax incurred by petitioners on installment_sales of timeshares by agua sun because the interest is not properly allocable to a trade_or_business of petitioner as required under sec_163 h a decisions will be entered for respondent
